Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 1 May 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson





My best friend.
Heglecht—one Stage before Revel. Sunday Morning 1. May. One O’Clock.
We have this moment arrived thus far on our Journey, safe, and untill the last Station without accident. When we had proceeded four Verste from the last Post-house we found the Crane neck of our Carriage was broke in two, and we reached this place with much difficulty—A consequence of this first mishap has been that my Servants’ portmanteau has been lost from behind the Carriage—He is going back in search of it—The Roads were very rough the first part of the way, and have been heavy the last—But on the whole not very bad—I find the Post for St. Petersburg goes through here before Morning, and avail myself of it to give you the first notice of our adventures—I travelled the whole of the first Night and reached Narva in twenty-one hours from St: Petersburg—Last Night we had a Snow Storm and rested about six hours—I find Mr Rodda has provided lodgings for me at Reval, where I still expect to be in the course of this day—As we were passing the River of Narva, we were saluted with the Cannonade of a Te Deum for Paris.
Adieu my dearest wife—Excuse my Paper & writing—Love to Charles, and to all with you— / Ever affectionately yours,
A.